Citation Nr: 1724934	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-10 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for chronic obstructive pulmonary disease (COPD) with asthmatic bronchitis prior to October 19, 2015, and in excess of 60 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran served honorably on active duty service with the Marine Corps from November 1968 to November 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In an October 2009 rating decision, the RO denied the Veteran's claim of entitlement to a disability rating in excess of 30 percent for asthmatic bronchitis.  In a May 2014 rating decision, the RO denied his claim of entitlement to TDIU.  In a January 2016 rating decision, the RO increased the disability rating for COPD with asthmatic bronchitis (previously rated as asthmatic bronchitis) to 60 percent, effective October 19, 2015.  However, despite the assignment of a 60 percent disability rating for COPD with asthmatic bronchitis beginning October 19, 2015, the issue remains in appellate status because a higher schedular rating is available for this issue both for the period beginning July 21, 2009 to October 19, 2015, and thereafter.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal.").   

In February 2015, the Veteran failed to appear at a scheduled hearing with a Veterans Law Judge (VLJ).  As good cause has not been shown for his failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

In September 2015, the Board remanded the claim of entitlement to a disability rating in excess of 30 percent for asthmatic bronchitis for additional evidentiary development.  In July 2016, the Board remanded the current claims on appeal for further evidentiary development.  Although there has been compliance with part of the remand directives (regarding the issue of entitlement to an increased disability rating for COPD with asthmatic bronchitis), regrettably, the Board finds that additional development is necessary in order to adjudicate the remaining issue of entitlement to TDIU.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to October 19, 2015, the Veteran's COPD with asthmatic bronchitis was manifested by symptoms no greater than FEV-1 pre-bronchodilator of 60 percent predicted; and daily inhalational or oral bronchodilator therapy.

2.  Beginning October 19, 2015, the Veteran's COPD with asthmatic bronchitis has been manifested by symptoms no greater than DLCO (SB) pre-bronchodilator of 41 percent predicted, and intermittent courses of systemic corticosteroids.


CONCLUSIONS OF LAW

1.  For the period prior to October 19, 2015, the criteria for a disability rating in excess of 30 percent for COPD with asthmatic bronchitis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.97, Diagnostic Codes 6602, 6604 (2016).

2.  Beginning October 19, 2015, the criteria for a disability rating in excess of 60 percent for COPD with asthmatic bronchitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.97, Diagnostic Codes 6602, 6604 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The Veteran's COPD with asthmatic bronchitis has been evaluated under 38 C.F.R. § 4.97, Diagnostic Codes (DC) 6602 and 6604.
Under DC 6602, bronchial asthma is evaluated under the Schedule of ratings - respiratory system.  This formula provides for evaluations from 10 to 100 percent based on findings from a Pulmonary Function Test (PFT), in particular, Forced Expiratory Volume in one second (FEV-1) and Forced Expiratory Volume in one second/Forced Vital Capacity (FEV-1/FVC).

Bronchial asthma is rated pursuant to the following criteria:

A 100 percent disability rating is warranted for an FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

A 60 percent disability rating is warranted for an FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

A 30 percent rating is warranted for an FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.

A 10 percent rating is warranted for an FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.

Note: In the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.

38 C.F.R. § 4.97, DC 6602.

Under DC 6604, COPD is rated pursuant to the following criteria:

A 100 percent rating is assigned for an FEV-1 less than 40 percent of predicted value, or the ratio of FEV-1/FVC less than 40 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or the requirement for outpatient oxygen therapy. 

A 60 percent evaluation is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 30 percent rating is assigned for an FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.

A 10 percent evaluation is assigned for an FEV-1 of 71 to 80 percent, or; FEV-1/FVC of 71 to 80 percent, or DLCO (SB) 66 to 80 percent predicted.

38 C.F.R. § 4.97, DC 6604.

In evaluating certain respiratory disorders, including the one at issue, pulmonary function tests are required, except in the following circumstances:  (i) when the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; (iv) when outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).

In October 2009, during a VA respiratory conditions examination, the Veteran reported that he could do very little exertion without experiencing shortness of breath.  He reported that his shortness of breath caused him to have difficulties with his duties as a pastor, yard work, playing golf, walking more than 75 yards, welding duties, and his sex life.  The Veteran indicated that he had a dry cough that was non productive with no sputum, hemoptysis, or anorexia.  He stated that he would get symptoms of shortness of breath with cough on a daily basis, but denied having any full-blown asthmatic attacks because he could manage symptoms with the inhalers.  He also denied ever being incapacitated.  FEV-1 pre-bronchodilator was 60 percent predicted, and FEV-1/FVC pre-bronchodilator was 70 percent predicted; the examiner found the results revealed an insignificant response to bronchodilator and diagnosed the Veteran with bronchial asthma and mild COPD.  

The Veteran was afforded a second VA respiratory conditions examination in February 2013, after reporting that his respiratory disorders had increased in severity.  He said that he used his nebulizer as needed, but did not require the use of corticosteroids, oral bronchodilators, antibiotics or outpatient oxygen therapy.  He denied any related procedures or hospital admissions.  Although he was diagnosed with asthma, he denied having any asthma attacks with episodes of respiratory failure in the previous 12 months.  He also had no physician visits for required care of exacerbations.  His conditions required the use of intermittent inhalational bronchodilator therapy, but did not require the use of oral bronchodilators.  The most recent chest x-ray showed mild chronic lung changes, but no significant changes noted compared to the previous evaluation.  PFT results pre-bronchodilator showed FEV-1/FVC at 70 percent predicted, but revealed FEV-1 of 2.02 percent predicted and DLCO of 26.8 percent predicted, a significant difference.  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability shall be used.  38 C.F.R. § 4.96 (d)(6).  Accordingly, although the FEV-1 and DLCO results would appear to warrant a disability rating of 100 percent for COPD under DC 6604, the examiner opined that the FEV-1/FVC test result most accurately reflected the Veteran's disability level based on the condition being evaluated.  In an addendum prepared the same day, she opined that the Veteran's respiratory disorders impacted his ability to work in that he would not be a candidate for physical labor due to shortness of breath, but would be a candidate for very sedentary employment that would allow him frequent breaks.

In August 2013, the February 2013 VA examiner wrote a brief statement that COPD was the condition that was predominantly responsible for the Veteran's limitation in pulmonary function.  She noted that he had a history of asthma with COPD/emphysema and exertional shortness of breath.  She also stated that he had hyperreactive airway disease and was on a steroid inhaler (and per pulmonary treatment notes, was also prescribed a nebulizer as needed).  She concluded that the Veteran had increased shortness of breath with exertional activity and because heavy physical labor would increase his symptoms, she opined that he would be a candidate for sedentary employment only.  
 
In October 2015, during a third VA respiratory conditions examination, the Veteran reported that his respiratory disorders had gradually worsened over the years and that a pulmonologist (Dr. M) at the Carl Vinson VAMC, who had treated him for the last 5-6 years, told him that his therapy had been maximized and that there was little else that could be done without experimentation.  He reported that he was limited in his ability to work due to the lung conditions and said he had to close two businesses (a welding and fabrication, and a barbecue business) due to his lung conditions, stating that "I just could not keep up."  The Veteran estimated that he was only able to walk about 200 feet before he needed to rest for 10 to 15 seconds.  He also stated that he could not work well outside during the summer months, could only use a rake for about 10 minutes, and that he quit playing any longer about a year ago.  He indicated that he had not been hospitalized for his lung conditions since discharge from service, but that he had had periods of time when he should have gone to the emergency room.  Upon reviewing the most recent treatment records, the examiner noted that in addition to inhalational bronchodilator therapy, the Veteran's lung conditions now required the use of oral or parenteral corticosteroid medications in the form of chronic, low dose (maintenance) corticosteroids, as well as inhaled medications.  The examiner opined that his COPD was the condition that was predominantly responsible for his need for inhaled medications.  However, he noted that the Veteran still did not require the use of oral bronchodilators, antibiotics or outpatient oxygen therapy.  Although it was noted that the Veteran also had asthma, he denied having any asthma attacks with episodes of respiratory failure in the past 12 months or any physician visits for required care of exacerbations.  A chest x-ray showed COPD with no acute cardiopulmonary findings.  Pre-bronchodilator FEV-1 was 71 percent predicted, and FEV-1/FVC was 68 percent predicted, but DLCO (SB) was 41 percent predicted.  The examiner opined that the DLCO (SB) results most accurately reflected the Veteran's disability level.  He also opined that his respiratory conditions impacted his ability to work because he could not walk extended distances due to shortness of breath.  He explained that, based on a review of his complete treatment records, the Veteran was known to have COPD.  He said that the various pathologies associated with asthmatic bronchitis and COPD cannot be distinguished because both conditions have overlapping pathologies (signs and symptoms that both conditions share in common), which made it impossible to separate the pathologies of the two conditions.  COPD by definition is a combination of emphysema and chronic bronchitis, while asthmatic bronchitis is also a form of bronchitis not distinguishable from chronic bronchitis.
 
After carefully considering the evidence of record, the Board finds that, for the period prior to October 19, 2015, the manifestations of the Veteran's service-connected COPD with asthmatic bronchitis do not support a disability rating in excess of 30 percent.  A higher 60 percent disability rating is not warranted for this first portion of the appeal, as there is no evidence that the Veteran required at least monthly visits to a physician for required care of asthmatic bronchitis exacerbations, or intermittent courses of systemic corticosteroids.  Moreover, as noted above, there is no indication that he had an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Similarly, for the period beginning October 19, 2015, the manifestations of the Veteran's disability do not support a disability rating in excess of 60 percent, as there is no probative evidence that he has had FEV-1 of less than 40 percent predicted, or; FEV-1/FVC less than 40 percent or; more than one asthma attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  There has also been no indication that his COPD has been manifested by DLCO (SB) less than 40 percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or the requirement for outpatient oxygen therapy.

Although sympathetic to the Veteran's contentions on appeal, considering all the lay and medical evidence of record, he simply does not meet the criteria for a disability rating in excess of 30 percent for COPD with asthmatic bronchitis prior to October 19, 2015, or a disability rating in excess of 60 percent thereafter.  
The Board has also considered whether other diagnostic codes are applicable to the Veteran's asthmatic bronchitis.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, because there is no medical evidence to show that he has been diagnosed with any other diseases of the trachea or bronchi, a higher disability rating under another diagnostic code is not warranted.

The Board has considered the Veteran's claim and assigned the appropriate ratings for his COPD with asthmatic bronchitis based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim for an increased rating.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (reaffirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





ORDER

Entitlement to a disability rating in excess of 30 percent prior to October 19, 2015 for COPD with asthmatic bronchitis, and in excess of 60 percent thereafter is denied.


REMAND

The Veteran has claimed that he is unable to work as a result of his COPD with asthmatic bronchitis.  The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially-gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the claim for a TDIU is part and parcel of the claim for a higher rating for COPD with asthmatic bronchitis, which had been pending since July 21, 2009.  Thus, while the Veteran did not file a claim for a TDIU until February 2013, the pertinent appeal period for the TDIU claim in this case is as of July 21, 2009.  

As noted above, in a May 2014 rating decision, his TDIU claim was denied.  At that time, the RO noted that the Veteran's combined disability rating did not meet the criteria for TDIU, as there was only one service-connected disability, asthmatic bronchitis, which was then rated at 30 percent.  However, while that claim was undergoing evidentiary development at the AOJ, the Veteran was granted service connection for prostate cancer associated with herbicide exposure, with a 100 percent disability rating; service connection for erectile dysfunction with a noncompensable disability rating; special monthly compensation based on housebound criteria; and special monthly compensation based on loss of use of a creative organ, all with an effective date of February 9, 2017.  His combined disability rating is 100 percent from February 9, 2017; 60 percent from October 19, 2015; and 30 percent prior to October 19, 2015.  

The record demonstrates that the Veteran is currently unemployed.  As the Veteran has been service-connected for additional disabilities during the pendency of this appeal, the Board finds that the appellant should be afforded an appropriate VA examination to determine the functional impact that the Veteran's service-connected disabilities have on his employment.

Although the Veteran is now in receipt of a 100 percent schedular rating based on his prostate cancer, this rating was made effective February 9, 2017, and it is unclear whether he may otherwise be entitled to TDIU.  Bradley v. Peake, 22 Vet. App. 380 (2008). 

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and (as in this case) award of SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any VA records pertaining to treatment for the Veteran's COPD with asthmatic bronchitis, as well as for all other service-connected disabilities since April 2017 and associate such with the claims file.  Any negative reply must also be included in the claims folder.

2.  Following completion of the above, the AOJ should provide the claims file to an appropriate medical professional to determine the functional impact that his service-connected disabilities have on his employment.  The examiner should review the claims file and discuss the functional limitations associated with, and expected effect on employment resulting from the Veteran's service-connected prostate cancer, COPD with asthmatic bronchitis, and erectile dysfunction.  The examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by non-service connected disabilities.  If applicable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background.  The examination report must include a complete rationale for all opinions and conclusions expressed.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


